Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 22 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 22-24 July 1822
				
				July 22 Major and Mrs. Jackson Mr Ewing and Mr. N. Biddle called on us, all of them talking of nothing but your rejoinder, which is thought even better of than the remarks—They told me to tell you that there was no dissenting voice on the subject, and Mr. R. was universally condemned—He is quite Kilt so dont disturb him, but let him get what rest he can under such circumstances—George Harrison has just sent Stuarts Letter, with a Note in which he says, if “The rejoinder is not a damning quietus arsenic will not kill him”—Count de Menon, Mr. Laborie likewise called to tell me, that Mr & Madame de Neuville had sailed and sent me many kind messages; with some talk of returning which de Menon did not appear to relish—Laborie is much improved in person and manners—I was so ill all the Eveng. I could not quit my bed—23 This morning brought Mr Pedersen who made many apologies for not calling sooner to pay his respects—His family are at Bristol for the Summer with Mrs. Smith their Mother; who has left Carolina in a state which threatened mental derangement, having accidentally overheard her Coachmen, and one of the other Servants plan the murder of her only Son. The family came off without staying to make any arrangements, whatever, as soon as possible after she had learnt their secrets, and the fate of her Son and daughter who was to meet with worse than murder being destined for one of these wretches as a Misstress—What a state of things! I do not wonder her reason totters on its throne—Mr Petit made us a visit, but I was too unwell to see him—Some Gentleman who has visited Quincy has again taken the trouble to give a description of his Mansion &ca—These things always worry the old Gentleman, and I feel sorry on that account to meet with them—Would they confine their observations to his mind and conversation, They would find a sufficiently wide scope to furnish abundant interesting materialMr Pedersen informed me of one a report which I had never heard before; which was that Mr Poletica was engaged to be married to the pretty Mrs. R Morris, who you admired last Winter—Surely old Ladies are coming into vogue—This however proved dame rumour to be a Lady in whom no confidence is to placed; as he actually sailed without realizing her assertion—How far she is to be believed in the case of Mr. Canning it is equally difficult to say; but the publick waits in anxious expectation for the result—We took a long ride this Eveng; the weather was cool and the Country beautiful. This is one of the enjoyments among many, which we are deprived of in Washington—The want of cultivation and Trees rendering it uninteresting and insipid—There is much of distress yet it is said in this City, and it can never recover its Commercial consequence—The vital blow is struck, and it must in future depend on its manufactures for its rank as a great National Emporium—According to general report its morals cannot be much injured by the change of Commerce to Manufactures—Mr. Watts of Carolina and Mr. Kirby have just left me—The former informed me you were well and he had met you at the Theatre—He arrived here this morning, and certainly made haste to pay is respects—Vous savez pourquois!!—Mrs Kirby says the General is gaining every day, and tho’ still kept very low, his spirits are recovering their tone, and his hopes are hourly rising—Poor Man the remedies he has to endure are in themselves sufficiently bitter—Poor Mr & Mrs. Wirt I pity them from my heart—Such a son is indeed one of the heaviest misfortunes to a parent, and terrible must be the anxiety which they must suffer on his account—This last act is too dreadful—Let us hope that it may redeem him from his vices in future—Our Neighbour Mrs. Weston from Carolina who put herself in the hands of Dr Physick for the very complaint which it was supposed I had, this day went to Sea Shore to try bathing—It is however whispered that there is no hope of her recovery, and that she is dismissed accordingly—You never saw such an object—Poor creature her sufferings must be dreadful—She is young and has one child—24 Dr. Chapman, Mr. Hopkinson, and Mr. Cook have been to see us this morning—Mr. Hopkinson to engage me to visit Borden Town tomorrow—Mr Cook to while away an hour in social converse, and the Dr. to make a visit of ceremony—Poor Cook is convinced in his own mind, that he can mend every branch of business in this City; and was much inclined to give Chapman a few lesson’s upon the method of curing the Yellow Fever—Some unfortunate allusion to Chemistry having roused his sympathy—That as poor Uncle Tom used to say was enough to set the fool in Motion—God Bless the poor fellow; My brother says he wishes would return home, and cease to pronounce sermon’s among people to whom he exposes himself, and us Poor Sergeant—I fear he will wish both me and my relations in the Red Sea—He has discovered a new remedy for the yellow fever, which is Oyster liquor—This will no doubt be productive of as much good to mankind as the Experiment of congealing the Poor during Winter Months; and renovating them a la Mole, in the Summer by way of Eoconomy—Dr Rush in his Treatise of deseases of the Mind has pretty broadly asserted that we all have a Crack—I sometimes fancy that mine consists in being too clear sighted to the little lapses of my friends—Which however are often so harmless as to afford more diversion than Grief—Chapman gave us assurances that there was no sickness at present in Philadelphia—He told us that Cobbet had taken a great dislike to Hopkinson, for having written Hail Columbia; because the Hearse drivers sung it as they went to take up the dead, during the time of the Yellow Fever—When Washington Hall was first opened the Ceiling fell down, and Chapman was taken up much injured—One of the Philadelphia Physicians attended the examination of the hurt by Dr. Physick; and in company in the course of the next day, said, that Dr Physick after groping a long time had declared he could not find a brain—I must conclude this tiresome tirade which will I think be enough to wear your patience, although it is almost inexhaustible—Ever Yours
				
					L. C. A
				
				
			